          Case 7:20-mj-01365-UA Document 7 Filed 07/16/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,                                      CONSENT TO PROCEED BY VIDEO OR
                                                                TELE CONFERENCE
                      -against-

Kayla Taylor                                                      20 M 1365
                                      Defendant(s),
                                                 "X



Defendant Kayla Taylor hereby voluntarily consents to participate in the following proceeding
via X videoconferencing or X teleconferencing:


X Initial Appearance Before a Judicial Officer


       Arraignment (Note: If on Felony Information/ Defendant Must Sign Separate Waiver of
       Indictment Form]


       Baii/Detention Hearing

       Conference Before a Judicial Officer - Assignment of Counsel




      [^ 1^7^^ ^Q \/ /^r-^.^^t
Defendant's Signature                                 Defendant's Counsei's^ignature
(Judge may obtain verbal consent on
Record and Sign for Defendant)


     -^          ^
   •"a^i_^. I'—lL/

Print Defendant's Name                                Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencjng technology.

 "I I I ^ ] "Z/o
Date' rO^rfstrtcPjudge/U.S. Magistrate Judge
